Citation Nr: 1136080	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  04-30 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a left basal ganglia infarction intracranial hemorrhage ('cerebrovascular accident' or 'stroke' or 'CVA').

2.  Entitlement to a disability rating in excess of 10 percent for service-connected post-concussion headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

Of record is a DD Form 214 showing active duty for training from June 1987 to December 1987.  The claims file also shows subsequent periods of active duty for training, and service connection has already been established for several disabilities related to injuries during such service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in December 2006 when it was remanded for additional development of the record.  This matter was again before the Board in April 2008, when it was again remanded for additional development of the record.

Since the time of the Board's prior remand, the set of VA treatment records in the claims-file was appropriately updated, proper VCAA notice was furnished, and the Veteran was provided with the requested VA examination.  The Board finds that there has been substantial compliance with the directives of the Board's prior remand.

The Veteran testified at a Board hearing at the RO in September 2006.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  A cerebrovascular accident was not manifested during the Veteran's active duty service, nor was it incurred in the line of duty during inactive duty service or active duty for training, nor is any cerebrovascular accident otherwise related to service.

2.  The Veteran's post-concussion syndrome / headaches are not manifested by multi-infarct dementia, nor neurological disability associated with the service-connected brain trauma; the Veteran's post-concussion syndrome / headaches are also not manifested by characteristic prostrating attacks occurring on an average once a month over a period of several months.


CONCLUSIONS OF LAW

1.  A cerebrovascular accident was not incurred in or aggravated by the Veteran's active military duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).

2.  The criteria for a disability rating in excess of 10 percent for post-concussion headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.114, Diagnostic Codes 8045, 9304 (effective prior to October 23, 2008), and Diagnostic Code 8199-8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought most, recently in a letter dated in June 2008.   Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the most recent RO-level readjudication of the issue on appeal, as evidenced by the August 2009 supplemental statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely letter sent in June 2008 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records: in-service, private, and VA reports, have been obtained.  In addition, VA has obtained the Veteran's pertinent records in the custody of the social security administration (SSA) and those records are associated with the claims file.

The Veteran has been afforded a VA examination to evaluate his disabilities addressed with final decisions in this appeal.  All pertinent VA examination reports are of record, including a January 2009 VA examination report.  The Board notes that the January 2009 VA examination report contains clinical findings, analysis of etiology and symptomatology, and informed discussion of the facts of record to provide probative medical evidence to address issues decided below.  To the extent that there are medical questions pertinent to this case beyond what was resolved by the January 2009 VA examination report, supplemental medical analysis has been developed through an independent medical expert's opinion obtained at the Board in December 2010 (and supplemented with a May 2011 addendum) in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901 (d).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Service Connection

The Veteran claims entitlement to service connection for a stroke.  The Veteran primarily contends that a stroke he suffered in November 2001, and its residual chronic disability, is causally linked to in-service injury.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as hypertension and arteriosclerosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Active military duty includes active duty, any period of active duty for training during which an individual was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or for a covered disease which for purposes of this section includes an acute myocardial infarction, cardiac arrest, or cerebral vascular accident.  38 C.F.R. § 3.6.  See also 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

The Veteran suffered a stroke in November 2001 at the age of 32; he is diagnosed with right hemiparalysis.  He contends that the stroke was etiologically related to head trauma he suffered in the line of duty during service in 1994.  He also contends, as explained at his September 2006 Board hearing, that the November 2001 stroke may have occurred during a period of active duty service; the Veteran's testimony, and a transcribed exchange between the Veteran and his representative, indicate that there was some confusion with regard to whether he recalled being on active duty or active duty for training.  The Board will address the question of the Veteran's duty status at the time of the 2001 stroke first, and then turn to the question of nexus to in-service head injury.

The Veteran served on active duty from June 1987 to December 1987 with subsequent periods of active duty for training including during the time he suffered the documented head trauma in 1994.  At the BVA hearing, he claimed that the stroke was during active duty, although the testimony includes some confusion between the Veteran and his representative as to whether the Veteran believed he was on active duty or active duty for training.  The Board's December 2006 remand directed that the RO make appropriate requests for official determinations of the nature and dates of all of the Veteran's Reserve service (i.e., active duty, active duty for training, and inactive duty training) in 2001.  The appropriate actions were completed and the claims file now contains official evidence addressing this question.  Significantly, a May 2007 report from the U.S. Army Human Resources Command shows clearly that the Veteran had not been credited with any active duty, nor any inactive duty training, nor any active duty for training, during the period from September 27, 2001 through September 26, 2002 (encompassing the time of the November 2001 stroke).  This official service department report is essentially determinative on the question of any recognized service status during the period in question and shows that the Veteran was not serving in any recognized capacity at the time of his 2001 stroke.

The Board notes that the May 2007 U.S. Army report does indicate that the Veteran had "Membership" with his reserve unit during the period in question, but not inactive duty service, active duty service, nor active duty for training.  The claims file also contains a January 2007 letter from the Veteran's reserve unit indicating that the Veteran "was an active member" of the unit with "active participation" in October and early November 2001, but does not otherwise specify any duty status.  The official evidence, in aggregate, shows that although the Veteran was a member of a reserve unit, the Veteran was not specifically on active duty service, inactive duty service, nor active duty for training at the time of his stroke in November 2001.  Thus, the Veteran's membership in a reserve unit and participation in activities with that unit around the time of his stroke does not provide a basis for a grant of service connection for the stroke.  The Board also observes, in passing, that the Veteran has not contended, and no evidence suggests, that the Veteran suffered the stroke during the performance of actual training activity in the line of duty; thus, in any event, no basis for service connection would be provided by the Veteran's service status at that time unless he was specifically on active duty service.

In sum, the evidence shows that the Veteran was not on active duty service at the time of his November 2001 stroke, and the Veteran did not suffer the stroke during the performance of inactive duty training or active duty for training in the line of duty.  There is no basis for a grant of service connection presented by the Veteran's service duty status at the time of his November 2001 stroke; the stroke was not incurred during service or in the line of duty.

The Board now turns to consideration of the Veteran's other theory of entitlement to service connection: that the November 2001 stroke was etiologically linked to an in-service head trauma.

The Veteran served on active duty from June 1987 to December 1987 with subsequent periods of active duty for training including during the time he suffered the documented head trauma in 1994.  Service connection is already in effect for acknowledged residuals of the 1994 in-service head injury.  The essential medical question in this case is whether the Veteran's stroke in 2001 was at least as like as not (a 50% or higher probability) related to the in-service head trauma in 1994 (or any other head trauma during service).  The Board notes that the Veteran has presented suggestions of at least one other head trauma as documented in various medical records, with inconsistent details at various times concerning an incident alleged to have occurred in 1991; however, the Veteran's testimony at his September 2006 Board hearing made entirely clear that his contention in this appeal is that his stroke was causally linked to an in-service head trauma which specifically occurred in 1994, the same in-service trauma which resulted in the post-concussion syndrome for which service connection has already been established.  The Board's analysis in this case will thus focus upon the 1994 head injury which the Veteran has clearly identified as the contended pertinent head injury he believes caused his stroke.

The in-service head trauma in 1994 and its symptomatic residuals are documented in the claims file.  Service treatment records and credible witness statements confirm the occurrence of the injury.  These also corroborate testimony, including from the Veteran, indicating that a large center pole in a tent fell during high winds and struck the Veteran in the head (in the back of the head and/or the right eye), knocking him to the ground and driving the left side of his head into a rock.  There are conflicting indications as to whether the Veteran lost consciousness following the impact.  Despite contemporaneous records from the time of the accident indicating that the Veteran was conscious when taken to the hospital, he has made multiple statements (including to another VA examiner in May 1997) to the effect that he only remembered waking up in a field hospital and being medically evacuated to a medical center.

The Veteran recalled blood and fluid coming from his left ear at the scene of the accident.  Contemporaneous documentation reflects that he was diagnosed with a "concussion (mild)" at the time, but shortly afterwards experienced progressive profound hearing loss in his left ear, mild to moderate hearing loss in his right ear, and posttraumatic headaches.  The Veteran's hearing loss and post concussion syndrome with headaches were recognized by VA to be service-connected later that year.

In May 1997, the Veteran told a VA eye examiner that he experienced vision loss in his right eye from the time of the incident (beyond some vision loss he associated with a prior in-service right eye injury).  The Veteran further described to another May 1997 VA examiner that in the time following the accident he had experienced seven blackouts, severe headaches and dizziness, and cold sweats followed by fainting every two to three weeks.  Also potentially significant, the Veteran reported that "his right hand does tingle occasionally" and that this tingling also would radiate "to the shoulder and occasionally the right hand will lock up or his lower back will lock up and it will last for four to five days."  The Veteran indicated that all of these problems appeared only after the head trauma in 1994.

The occurrence of the Veteran's November 2001 left-sided stroke with right hemiparalysis is well documented in the claims file through emergency treatment records with medical evaluation and subsequent evaluation reports and rehabilitation treatment reports.  Several private and VA medical records associated with treatment and evaluation of the Veteran's residuals of CVA include references to the in-service head trauma in their narrative medical histories, but these do not offer any clear medical opinion regarding any probability that the stroke was causally linked to the referenced head trauma.

A VA physician, Dr. Gordon, authored an outpatient consultation report in January 2004 which discussed in-service head trauma together with the Veteran's history of stroke.  Neither this report nor any other report authored by Dr. Gordon expressly indicates a belief that the Veteran's stroke was etiologically related to in-service head injury.  However, the Veteran's testimony has suggested during his September 2006 Board hearing testimony that he believes this doctor's statement may have expressed a causal link between the in-service head trauma and the later stroke.  The Board has given careful consideration to Dr. Gordon's discussion in this January 2004 report (and other reports of record) to determine whether support for the Veteran's claim may be presented therein.  In pertinent part, the 'Chief Complaint' section of the January 2004 report states: "This is the case of a 34-year-old African American male whose difficulty started in 1991 when he was struck on the left side of his head by a knife at Fort Polk, Louisiana."  The 'Chief Complaint' section continues: "Then in 1994 while assisting in putting up a GP lodge tent, a steel pole fell on top of the patient's head.  He was hospitalized for four days following this, and it was felt that he developed an aneurysm of the left side of his brain in 2001, which ruptured resulting in right hemiparalysis."

The Board understands that these comments from the VA doctor may be consistent with the possibility that the doctor considers the Veteran's 2001 stroke to be etiologically related to the Veteran's head injuries during service.  While the statements may be consistent with such an impression, the report definitely does not make a statement asserting or discussing any such nexus.  In affording every consideration to the Veteran's claim, the Board considered these comments when it decided to remand the appeal in April 2008 for additional development to directly and clearly evaluate the etiological nexus question in this case.  As discussed in this current Board decision, further development has not revealed any probative evidence providing a basis for finding a nexus between service and the post-service stroke.

The January 2004 report does not, by itself, provide any statement that can be reasonably read as asserting an etiological nexus between the Veteran's stroke and in-service head trauma.  Moreover, the pertinent comments appearing in the 'Chief Complaint' portion of the January 2004 medical report appear to be a mere transcription of the Veteran's own account of his medical history rather than representative of any medical analysis.  The Board also observes, in passing, that this description of a 1991 head trauma, here said to involve a knife hitting his head, is inconsistent with the alternative account of this event described by the Veteran, as discussed below, in which he has said the 1991 incident featured an explosion (noted in a private medical report dated in January 2008).

In July 2004, a VA outpatient consultation report authored by a Dr. Brashear presents another noteworthy report of the pertinent history in this case; this report, too, appears to essentially transcribe the Veteran's own account of his medical history and there is no suggestion of any other source of information in this "History of Present Illness" report.  The July 2004 report indicates that the Veteran's "difficulty started in 1991 when reportedly he was struck on the left side of his head in Fort Polk, Louisiana.  In 1994, he also had a steel pole strike him in the head.  Four days after this, the veteran developed an aneurismal bleed of the left middle cerebral artery resulting in right hemiplegia."  This July 2004 VA medical record does not contain any suggestion of an etiology opinion, but presents a version of the Veteran's medical history that suggests that his stroke occurred only four days after the in-service 1994 head trauma; however, all of the probative evidence in this case, including most of the Veteran's own statements, clearly indicate that the Veteran's stroke took place in 2001 and not earlier.  The Board finds that the version of events described in the July 2004 VA report is not probative as it is a mere transcription of one of the Veteran's accounts of facts that is contradicted by all of the most probative evidence of record.

A private medical report dated in January 2008 shows that the Veteran described to a physician's assistant that he had experienced two head injuries during service.  The report shows that from this account, "the first one in 1991 at Fort Benning where he had an exposure to an explosion and developed decreased vision in the right eye, hearing loss, and loss of consciousness, syncope, and headaches following that."  Additionally, "again in 1994, he had a second injury, which was at another base where a tent fell on him and four other soldiers.  He required hospitalization."  The Veteran also relayed that his stroke took place in 2001.  Following examination of the Veteran, the physician's assistant entered some discussion of the etiology of the Veteran's stroke into the January 2008 report.  Specifically, the physician's assistant discussed that "[i]t is possible that the head injuries predisposed him to the cerebrovascular accident, but I do not have records to all of this and what was going on at that time."  However, she explained: " I have no idea what his blood pressure was or his other stroke risks and do not have access to his recent blood work either."  The Board also observes that the description of the 1991 head trauma, here said to involve an explosion, is inconsistent with the alternative account of this event described by the Veteran, as discussed above, in which he has said the 1991 incident featured a knife striking his head (noted in a VA medical report dated in January 2004).  The Board further observes that the Veteran's presentation of his contentions in this appeal to the Board, including at his September 2006 Board hearing, identify the 1994 head trauma as the basis of his claim and not any prior head trauma.

The January 2008 private medical report does not probatively support the Veteran's claim.  The discussion can be accorded no substantial probative value because the rationale is speculative in nature, expressly identifying a mere possibility rather than any probability.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet.App. 30, 33 (1993) (medical opinion expressed in terms of 'may' also implies 'may or may not' and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet.App. 4, 6 (1993) (doctor's statement framed in terms such as 'could have been' is not probative).  See also Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also 38 C.F.R. § 3.102 (describing the concept of reasonable doubt in adjudicating service connection claims as not being one arising from pure speculation or remote possibility).

In June 2008, a medical doctor from the same clinic authored a statement explaining that "[w]hile [the Veteran] has been the patient in our clinic since January of 1991, he was lost to follow up for a long period of time and only just reestablished care with us on January 29, 2008."  After this statement which identifies limitation in the clinic's direct involvement with the Veteran's care over a significant period of time, the doctor states that "history we get is that he is status post two head injuries."  The doctor then describes two head injuries and the stroke with the same details presented in the January 2008 report from the same clinic.  This statement does not offer any etiology opinion or indication of nexus between the Veteran's stroke in 2001 and any described head injury in service.  Insofar as it does not address the decisive issue of nexus, it does not provide a basis for finding that service connection is warranted for the pathology associated with the Veteran's stroke.

A January 2009 VA examination report of record directly addresses the etiology of the Veteran's stroke.  The examiner reviewed the claims file and acknowledged the pertinent details of the Veteran's medical history, including the details of the stroke and the in-service 1994 head injury.  Following direct examination and interview of the Veteran and informed by review of the information in the claims file, the examiner concluded that "[b]ased on the evidence the most likely nature and/or etiology of CVA suffered in 2001: Veteran suffered a spontaneous intercerebral hemorrhage and subsequent right hemiplegia."  The examiner also noted that a March 2002 CT scan noted an "inoperable soft cerebral aneurism" associated with the old infract.

The examiner goes on to discus information gathered upon review of up to date literature.  In this regard, the examiner describes: "Most SAHs [subarachnoid hemorrhages] are caused by ruptured saccular aneurysm.  Other causes include trauma, arteriovenous malformations/fistulae, vasculitides, intracranial arterial dissections, amyloid angiopathy, bleeding diatheses, and illicit drug use (especially cocaine and amphetamines)."  In essence, this appears to support a finding that has been suggested elsewhere in the record that some form of head trauma can potentially be causally significant to a stroke; the information summarized by the January 2009 VA examination report indicates that trauma is one among a great many plausible causal factors in the occurrence of such a stroke.  There is no indication in this research information as to the likelihood that remote head trauma from seven years prior to a stroke may be a causative factor.

Significantly, in this Veteran's specific case, the January 2009 VA examiner determined that there are "[n]o identifiable current residuals of the veteran's service-connected 1994 head trauma."  Beyond this, the examiner found that with regard to whether there was any "significance of any residuals of the veteran's in service 1994, head injury: The examiner cannot resolve this issue without resort to mere speculation."

The Board finds that the January 2009 VA examination report does not support the Veteran's claim inasmuch as it simply shows that a competent medical expert, properly informed, was unable to find a clear medical basis for etiologically linking the Veteran's in-service head injury to his stroke seven years after the injury.

In November 2009, the Board found that the above-discussed evidence (and the broad evidentiary picture of record at that time) did not adequately resolve the essential complex medical question in this case: is it at least as likely as not (a 50% or higher probability) that the Veteran's stroke in 2001 was etiologically related to his in-service head injury in 1994?  In light of the established facts that the Veteran experienced a massive left-sided stroke at the age of 32 with right hemiparalysis, that he had an apparently substantial injury to his head (including specifically to the left side of his head) in 1994, and in light of the Veteran's complaints of symptoms including right side neurological and motor issues in the years following the head-trauma and prior to the stroke, the Board determined that a thorough expert medical opinion was necessary.  In order to give the claimant every consideration in this case, the Board sought further clarification of these issues through an independent medical opinion.  In response to this request, the Board received a December 2010 report authored by an independent expert.

The December 2010 independent medical expert opinion, authored by a professor of Neurology at the University of Massachusetts Medical School, denotes the author's review of the medical records and recites the pertinent factual history in discussing this case.  Significantly, the expert finds that "[t]here is no reasonable medical evidence to substantiate" a link between the in-service head trauma in 1994 and the intracranial hemorrhage [ICH] in 2001.  The examiner finds, with regard to probabilities, that it is "certainly > 50% likely that there is no relationship."  The expert discusses that "[t]he cause of the ICH that the appellant suffered remains uncertain."  The expert explains that "[a]n ICH at the age of 32 without a predisposing cause is unusual but it would be inappropriate to ascribe the ICH to the prior head trauma."  Furthermore, the expert stated that "[t]here is no additional medical information that could be provided that would change the conclusion that the ICH cannot be causally related to the prior head trauma 7 years earlier."

The Board acknowledges that the original version of the December 2010 independent medical expert's report refers to the in-service head injury as involving a diagnosis of "a mild concussion," but then later refers to it as "[a] relatively mild head injury without a confirmed concussion 7 years prior to a large ICH."  In reviewing these statements, the Board found that further clarification was necessary to ensure that the expert's analysis was based upon a consistent factual basis.  In April 2011, the Board requested clarification of this apparent inconsistency, and in May 2011 the independent medical expert provided a clarifying addendum.  In the May 2011 addendum, the expert clearly explains that "[i]n reviewing the records again I believe it is likely that he was indeed unconscious for a period of time and that he did suffer a concussion in April of 1994."  After making it clear that he accepted the occurrence of a concussion as part of the in-service injury, the expert re-asserts his pertinent medical conclusion: "This confirmed concussion which occurred while he was inservice is not causally related to the intracranial hemorrhage that occurred in November of 2001."  The expert explained that "[t]here is no reasonable way to relate these two events, nor is there literature supporting a causal relationship between a concussion and the development of an intracerebral hemorrhage 7 years later."  The expert states that "[m]y conclusion as stated in my December 2010 report remains the same, no causal relationship between the prior head injury and the subsequent intracerebral hemorrhage."

The Board acknowledges that the December 2010 report of the independent medical expert states that the cause of the Veteran's stroke is unknown, in part, because diagnostic testing "did not confirm the presence of an aneurysm" and because "[h]e did not have a history of hypertension nor was he subsequently treated for hypertension."  The Board notes that, in fact, the medical evidence in the claims file now contains several references to a diagnosed inoperable cerebral aneurysm and, additionally, shows that the Veteran has been diagnosed with hypertension.  The Board has given careful consideration to whether this constitutes a discrepancy that diminishes the probative weight or persuasive value of the December 2010 independent medical expert's report.  The Board find that the discrepancy does not significantly diminish the probative or persuasive value of the report, because the facts overlooked by the examiner are facts that do not support the Veteran's claim.  The independent medical examiner's conclusion was essentially that there was no basis for attributing the Veteran's stroke to in-service injury despite the fact that the particular cause was unknown and that the likely possibilities of aneurysm and hypertension were not shown.  The fact that the medical evidence now shows that the Veteran has been diagnosed with both a cerebral aneurysm and with hypertension, neither of which are service-connected disabilities, offers no support for the Veteran's contention that his stroke was somehow causally related to a remote head trauma; these diagnoses do not suggest any basis for service-connection.  All of the pertinent facts favorable to the Veteran's claim of in-service causation of the stroke were contemplated by the December 2010 independent medical examiner's analysis, and the examiner expressly explained that "no additional medical information that could be provided ... would change the conclusion that the ICH cannot be causally related to the prior head trauma 7 years earlier."

The Board finds that the December 2010 independent medical expert opinion, with the May 2011 addendum, is highly probative evidence weighing against the Veteran's claim of entitlement to service connection in this case.  The opinion is informed by review of the claims file and pertinent medical history, and presents a clear competent medical opinion addressing the critical contention and medical question at issue in this matter.

The Board finds that the probative December 2010 opinion (with the May 2011 addendum) of the independent expert is not persuasively contradicted by any other probative evidence of record.

The Board has reviewed the entirety of the evidence of record.  A number of other medical treatment records in the claims file, including VA records, refer to the 2001 stroke as being 'due to aneurysm,' but none of the medical treatment records otherwise explain any medical opinion relating the problem to a head injury or to service.  Likewise, the various medical treatment records referring to the stroke as being due to hypertension or as being 'spontaneous' make no indication of a medical opinion relating the stroke to a head injury or to military service.

The Board notes that the Veteran's testimony at his Board hearing indicated that doctors had attributed his stroke to his in-service brain trauma.  However, the Board's discussion above has contemplated all of the pertinent medical evidence on this point, and there is no documentation of a doctor otherwise probatively explaining a medical opinion that the Veteran's stroke was related to his in-service head trauma.  The Board notes that the U.S. Court of Appeals for Veterans Claims has held that a lay person's statement about what a physician told him, i.e., 'hearsay medical evidence,' cannot constitute the medical evidence, as "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board notes that there are a substantial number of medical records in the claims file discussing the Veteran's stroke, but none of the medical evidence otherwise explains a medical basis for linking the 2001 stroke to the 1994 head injury.  The Board further observes that the Veteran has suggested that certain symptomatology began following his 1994 head trauma that he believes linked his eventual stroke to that incident.  There is no medical evidence of record which provides a medical basis for this suggestion and, in any event, the proffered chronology appears to be contradicted in the record.  A March 2002 VA treatment record shows that the Veteran and his mother recounted that the Veteran was diagnosed with transient ischemic attacks in August 2001 following his having "started experiencing headaches and 'blackouts' in 1992."  The symptomatology associated with the transient ischemic attacks, then, appears to have begun prior to the 1994 in-service injury according to the Veteran and his mother in March 2002.  This lay chronology joins with the absence of any medical evidence otherwise supporting a finding that any symptomatology began with the 1994 injury and persisted in a manner to etiologically linking that event to the 2001 stroke; the preponderance of the evidence is against finding that any continuity of symptomatology medically links the 1994 injury to the 2001 stroke.

The Board finds that the preponderance of the evidence is against finding that service connection is warranted for the Veteran's CVA.

Service Connection Conclusion

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the etiology of the Veteran's CVA.  The evidence includes the Veteran's statements and medical evidence, featuring a VA examination report and independent medical expert opinion, presenting professional medical impressions and the Veteran's own account of symptom details.  The December 2010 independent medical expert opinion (with the May 2011 addendum) presents a competent medical expert's assessment of the etiological question at issue and contains an explained medical rationale informed by review of the pertinent evidence.

The Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which probatively contradicts the findings presented in the probative evidence discussed above with regard to the issue on appeal.  The Board acknowledges that the claims file contains a quantity of other medical records, but none of the information in these records pertinently contradicts the findings discussed above.

Here, although the Veteran did have a documented head injury during service, and although the Veteran has suffered a stroke following service, the evidence weighs against finding that his stroke and residuals of stroke are related to his military service.  The Veteran has been afforded a VA examination, as well as review of his contentions and evidence by an independent medical expert; the evidence of record weighs against the Veteran's claim that his stroke is medically attributable to his military service.  The December 2010 independent medical expert opinion (with the May 2011 addendum), in particular, provided a persuasive discussion that contemplated the Veteran's contentions, history, medical findings, and the remoteness of the occurrence of the stroke from the occurrence of the head trauma.  The negative expert opinion is uncontradicted with regard to the issue.  No medical professional has provided any opinion indicating that the Veteran's stroke was related to any symptoms or findings during military service; nor has any medical professional opined that the stroke was otherwise related to service or in-service head injury.  As noted above, none of the Veteran's post-service medical records provide a medical finding indicating that the Veteran's stroke was related to his military service.

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the Veteran does not contend continuity of stroke symptomatology in this case; the fact that the Veteran's stroke occurred in 2001 is not a matter of controversy in this case.  As addressed above, the Board finds that the 2001 stroke was not during a period of active duty service nor proximate to any period of active duty service.  The service treatment records do not suggest that the Veteran experienced any symptoms of stroke during service.  The Veteran's own statements do not reflect that he experienced continuity of stroke symptoms during or following service, and service-connection is already separately in effect for the Veteran's symptoms of post-concussion syndrome.

To the extent that the Veteran has suggested that his symptoms of 'ischemic attacks' prior to the November 2001 stroke were actually symptoms associated with the coming stroke, the Board notes that (a) no medical evidence has attributed the ischemic attack diagnosis to any pathology causing the stroke, (b) no medical evidence has attributed the ischemic attack diagnosis to the Veteran's in-service head trauma, and (c) the account provided by the Veteran and his mother in a March 2002 VA treatment report clearly indicates that the symptoms of ischemic attack actually predated the documented 1994 head trauma that is the focus of the Veteran's theory of in-service causation.  The probative evidence of record does not indicate a pertinent continuity of symptomatology linking the 2001 stroke to the 1994 head trauma.

The Board acknowledges the Veteran's belief that his stroke was a result of his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009) (non-precedential) (confirming that, 'in some cases, lay evidence will be competent and credible evidence of etiology').  However, a determination concerning the possibility of a causal relationship between military service and a stroke occurring so many years prior requires specialized training, and may therefore not be established by lay opinions on etiology.  Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether his stroke is medically attributable to his military service.

As the preponderance of the evidence is against the service connection claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for CVA/stroke is denied.  See 38 U.S.C.A § 5107.

Increased Rating

The Veteran contends that the severity of his service-connected post-concussion headaches warrants a higher disability rating.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

At the time of the origination of this claim on appeal, the Veteran's post-concussion headaches were rated 10 percent disabling by the RO under Diagnostic Code 8199-8100, as analogous to migraine headaches.  During the course of this appeal, the RO changed the diagnostic code considered, finding Diagnostic Code 8045, for brain disease due to trauma, to be most analogous to the Veteran's disability.

The Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders to provide updated criteria for evaluating residuals of traumatic brain injury (TBI).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  73 Fed. Reg. 54693 (Sept. 23, 2008) ('The amendment shall apply to all applications for benefits received by VA on or after October 23, 2008. The old criteria will apply to applications received by VA before that date.').  Because the Veteran's claim was filed before October, 23, 2008, the claim will be evaluated under the rating criteria in effect prior to October 23, 2008.

Under the version of Diagnostic Code 8045 in effective prior to October 23, 2008, purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045- 8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma. Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

Under Diagnostic Code 8100, migraines with characteristic prostrating attacks averaging one episode in 2 months over the last several months warrant the assignment of a 10 percent evaluation.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation is warranted for migraines with very frequent and completely prostrating and prolonged attacks that produce severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

It is significant in this case that the Veteran's claim of entitlement to an increased disability rating for his service-connected post-concussion headaches arises from the same contention that raised his intertwined claim of entitlement to service connection for his stroke.  The Veteran's December 2001 claim filing simply stated: "Veteran sustained head injury which is rated service connected.  Attached is medical evidence to increase compensation for this injury.  Review evidence and increase compensation accordingly."  The accompanying evidence submitted for the claim, to the extent that it pertained to the Veteran's head, consisted of medical evidence concerning the occurrence of the Veteran's stroke; none of the submitted material concerned any treatment or symptoms of post-concussion headaches or prostrating attacks.  Rather, the December 2001 submission and subsequent submissions concern a contention that the Veteran's disability associated with his stroke should warrant an increase in the Veteran's service-connected compensation.  The phrasing of the filed claim seeking to "increase compensation" and citing the Veteran's service-connected head injury raised a claim of entitlement to an increased rating on the basis of stroke residuals for which service-connection was not established.  The Veteran's general contention thus raised the increased rating issue together with a claim of entitlement to service connection for the stroke.  

As discussed above, the Board finds that service connection is not warranted for the Veteran's stroke; the service connected pathology in question remains strictly limited to post-concussion syndrome with headaches.  Thus, the neurological deficits associated with the stroke are not for consideration in rating his service connected head disability.  The only contention or suggestion in the evidence of any chronic neurological deficit involving head or brain injury is the evidence indicating such neurological deficit associated with the Veteran's CVA; there has been no indication that the Veteran has neurological deficit that is associated with his service-connected post-concussion syndrome with headaches beyond the deficits from the CVA, and the Board has determined that the CVA is not related to the Veteran's military service.

In sum, the increased rating issue in this appeal concerns the Veteran's service-connected post-concussion syndrome with headaches, and the rating analysis must contemplate only the symptoms associated with that pathology.  Despite the Veteran's contentions, the analysis must not contemplate the CVA residuals for which service connection is not in effect.

The Board has reviewed the entirety of the evidence of record, and finds that there is no indication that the Veteran has complained of or been treated for prostrating attacks of headaches during the period for consideration in this appeal.  Although the Board acknowledges that the Veteran's remote history includes complaints of headaches (including as documented in a June 1995 private medical report), the evidence from the period on appeal from the Veteran's December 2001 claim for an increased rating shows no suggestion of prostrating headache episodes or attacks to meet the criteria for a higher disability rating under Diagnostic Code 8100.  The Board notes that a November 2008 VA treatment report shows that the Veteran denied headache symptoms altogether when interviewed by his VA primary care physician; no other evidence or statement during the period on appeal indicates that that the Veteran has complained of prostrating headache episodes occurring on an average of once a month.

Furthermore, the evidence of record does not indicate that the Veteran meets the criteria for a higher rating under 8045-9304, as the Veteran has not been diagnosed with multi-infarct dementia associated with the service-connected brain trauma (his CVA is not service-connected) and there are no neurological manifestations associated with the service-connected brain trauma.

A January 2009 VA examination report presents the results of a thorough medical examination with diagnoses of "CVA with right hemiparesis" and "Inoperable cerebral aneurysm."  Significantly, the January 2009 VA examiner determined that there are "[n]o identifiable current residuals of the veteran's service-connected 1994 head trauma."  The report thus reflects that there is an absence of a diagnosis of multi-infarct dementia associated with brain trauma and, furthermore, reflects that there is no neurological residual of the service-connected head trauma.

No other medical evidence of record suggests otherwise.  The Veteran's primary contention in this case has appeared, in light of the evidence submitted in support of the claim, to be that his post-service CVA and its associated residuals should be considered in awarding him increased VA disability compensation for the in-service head trauma; having ruled out that basis with the denial of service connection for the CVA, the Board is left with an evidentiary record that does not indicate any residuals of the service-connected post-concussion syndrome with headaches that meet any criteria for assignment of a disability rating in excess of 10 percent in this case.

The preponderance of the evidence is against finding that any criteria for a rating in excess of 10 percent have been met for the Veteran's post-concussion syndrome with headaches.

Increased Rating Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the severity of the Veteran's post-concussion syndrome on appeal in this case.  The evidence features the Veteran's statements, VA examination and treatment reports, and private treatment reports presenting professional medical impressions and the Veteran's own account of symptom details.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disabilities informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.  The evidence in this case shows that the Veteran's stroke and stroke residuals are not part of the service-connected pathology of post-concussion syndrome (and, as discussed above, the stroke is not separately service-connected); the evidence in this case shows that the Veteran's service-connected post-concussion syndrome has not been manifested by prostrating attacks occurring on an average of once a month, neurological deficits, nor a diagnosis of multi-infarct dementia associated with service-connected brain trauma during the period on appeal.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for any increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severely disabling than the assigned disability rating reflects.  The Board has carefully considered the Veteran's contentions and testimony.  Lay testimony is competent to describe such complaints as the frequency and nature of symptoms such as pain, and perceivable interference with activities.  The Board has considered the Veteran's testimony in such respects.  The Veteran has not specifically testified that he experiences prostrating headache attacks occurring on an average of once a month.  Beyond this, the decisive questions presented by the rating criteria in this case are medical in nature, as discussed above.  The preponderance of the most probative evidence does not support assignment of any increased rating in this case.  Indeed, the critical question in this case is not whether the Veteran experiences the symptoms that he claims, but rather whether the symptoms that are the basis of his claim of entitlement to increased compensation are part of a service-connected pathology.  In connection with the service connection issue that is also addressed in this Board decision, the Board has determined that the Veteran's stroke and stroke residuals are not service-connected and, thus, are not to be taken into account in assigning a disability rating for the Veteran's service-connected post-concussion syndrome.

Finally, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence with regard to any adverse determination in this decision.  The preponderance of the evidence is against finding entitlement to any increased rating in this appeal.  To that extent, as the preponderance of the evidence is against the claim, the benefit-of-the- doubt doctrine does not apply and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record indicate that the claimed service-connected disability symptoms have had an impact upon the Veteran's functioning, including work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the pertinent symptoms fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In the present case, the Board finds no such question is raised.

Regardless of any question of whether the Veteran may be unemployable due the residuals of his stroke, the Board has determined that the stroke was not part of the service-connected post-concussion syndrome pathology.  Neither the Veteran's contentions nor any other evidence of record suggest any other manner by which the Veteran would be rendered incapable of gainful employment specifically by his service-connected post-concussion syndrome on appeal in this case.

The Veteran has not contended that he is unemployable due to the specific manifestations of his service-connected post-concussion syndrome on appeal.  There is no indication in the evidence or the Veteran's contentions that he has been rendered unemployable due to the service connected disabilities currently on appeal.  The Board finds that neither the evidence nor the contentions of record otherwise raise the question of whether the Veteran is unemployable due to the disability on appeal.  Therefore, the Board finds that this appeal does not include an issue of entitlement to TDIU.


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


